But the Court of of opinion, and directed the Jury, that in rsase *418the said red oak and the other oak were proved to their sat # 1 tisfaction to have stood as represented and alleged by the plaintiff, that then the course should be from the one to the other of them, without regarding the distance or reference to Cole’s Harbour; yet the Court were of opinion, and declared to the Jury, that if the defendant’s said location of Cole’s Harbour was true, that then the grant of Lunn’s Lol did not pass any land included therein.
(Johnson, Ch. J. and Goldsboeoucic. J.)
Cooke, for the plaintiff.
Martin, (Attorney-General,) for the defendant.